Citation Nr: 1214640	
Decision Date: 04/23/12    Archive Date: 05/03/12

DOCKET NO.  08-02 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a respiratory disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from July 1960 to July 1962.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a June 2007 decision by the RO which, in part, denied the benefits sought on appeal.  A hearing before the undersigned at the RO was held in September 2008.  The Board remanded the issue on appeal for additional development in September 2010.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim have been obtained by VA.  

2.  The preponderance of the competent medical evidence does not show a chronic respiratory disorder in service or until many years thereafter, and that the Veteran's current respiratory problems, including asthma and obstructive airway disease are not related to service or any incident therein.  


CONCLUSION OF LAW

A chronic respiratory disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the Veteran's claims, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2011).  Such notice must indicate that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in March 2007.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

With respect to the duty to assist in this case, the Veteran's service treatment records and all VA and private medical records have been obtained and associated with the claims file.  The Veteran was examined by VA during the pendency of this appeal and testified at a hearing before the undersigned at the RO in September 2008.  Further, neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issue on appeal, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be demonstrated either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a current disability that has a definite relationship with an injury or disease or some other manifestation of the disability during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that he still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  Id.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Medical evidence of a "chronic" disease should set forth the physical findings and symptomatology elicited by examination within the applicable period.  38 C.F.R. § 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A chronic disease need not be diagnosed during the presumptive period but characteristic manifestations thereof to the required degree must be shown by acceptable medical and lay evidence followed without unreasonable time lapse by definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness in lapse of time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) is the difficulty in diagnosing the disability and the strength of the evidence establishing an identity between the disease manifestations and the subsequent diagnosis.  A strong evidentiary link tends to ensure the disease is not due to "intercurrent cause" as set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 231, 238 (1993).  The lapse in time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a question of fact for the Board to address."  Bielby v. Brown, 7 Vet. App. 260, 266 (1994).  

Respiratory Disorder

First, the Veteran's general contentions and recollections shall be set forth.  He contends that his current respiratory problems began in service after he was exposed to chemicals in a cleaning solution.  The Veteran testified that he was brought to sick bay with a burning sensation in his chest and was given a shot and kept there for a couple of hours, then released to duty.  He recalled that a medic told him that there would probably be some residual problems, but that he never thought about it after that.  He said that he had no further problems until sometime in the mid-1960's when he had a sudden attack of chest pain radiating up into his neck.  After lying down for a short while, the pain subsided and he didn't have any further problems.  Then in the 1970's, he started having breathing problems manifested by shortness of breath, for which he took Primatene Mist, and was later started on some type of medication by his private doctor.  

The Veteran asserted at the hearing that he thinks that he may have two different problems going on, one manifested primarily by respiratory symptoms, including asthma and obstructive airway disease, and the other manifested by chest pain radiating up into his neck with associated shortness of breath.  He asserted, in essence, that the attack he suffered after his chemical exposure in service and later in the 1960's, was different from his asthma attacks, and that his doctor would give him little white pills which would resolve his breathing problems after a couple of weeks.  He described the attacks as intermittent, sometimes occurring once or twice a year and sometimes not for two or three years, but that the symptoms were always the same with pain in the center of his chest, radiating up into his neck with shortness of breath.  He testified that he has not had an attack in almost two years, and that no one has ever diagnosed this specific problem.  He said that he spoke with a friend's husband who was a lung specialist, and that the doctor told him that his symptoms sounded like bronchiolitis obliterans.  

As to the documentary evidence, the service treatment records (STRs) show that on a Report of Medical History for a pre-inducting examination in July 1959, the Veteran reported a history of shortness of breath with heavy exercise.  However, no pertinent abnormalities were noted on examination at that time or when examined and accepted for service enlistment in July 1960.  Chest x-ray studies on both occasions were negative.  

The STRs do show that the Veteran was seen on sick call in October 1960 for pain in his neck and chest associated with deep breathing.  The Veteran denied any history of injury, recent heavy lifting or a cough.  On examination, his lungs were clear to percussion and auscultation and there was tenderness to compression and motion at the sternoclavicular area.  A chest x-ray study was within normal limits.  The impression was costochondritis, (which according to Dorland's Illustrated Medical Dictionary, 27th ed. pertains to a rib and its cartilage).  The Veteran was given hot packs and told to return in a couple of days for reevaluation.  When seen a week later, the Veteran reported that his chest pain was much improved, and no masses were noted.  The Veteran was told to continue with the hot pack and to discontinue using them when his symptoms cleared.  

The STRs showed that that Veteran was also seen for labored breathing with pain in the right upper chest area in November 1961.  At that time, the Veteran reported a tight feeling in his chest and that his right lung seemed to hurt more.  He also reported increased pain on coughing which was slightly productive with yellow phlegm.  When seen the following day, a chest x-ray was negative.  The STRs showed no further complaints, treatment, abnormalities or diagnosis for any respiratory problems or any chest or neck pains in service, and no pertinent abnormalities were noted on his separation examination in July 1962.  At separation, the Veteran's lungs and chest were normal and a chest x-ray study was negative.  

The first documented evidence showing treatment for any respiratory problems after service was a private emergency room report, dated in November 1992.  At that time, the Veteran reported lung congestion for two days and said that he thought that he may have asthma.  The Veteran reported a history of lung congestion and sinus infections about this time every year with shortness of breath and wheezing, and said that he worked around grain dust in past years.  The assessment was asthmatic bronchitis.  

Additional private treatment records, received in June 2007, showed that the Veteran was treated for various maladies on numerous occasions from 1994 to 2007.  A treatment note dated in August 1994, indicated that the Veteran was a new patient with a long history of asthma which seemed to have a variety of triggers, none of which had been clearly identified, and that he had seen a number of specialists in the past.  The assessment was chronic asthma.  The assessment on a treatment note in February 1999, included chronic asthma and allergic rhinitis with possible nasal polyposis and chronic sinusitis.  A chest x-ray study in February 2006 was unremarkable.  

The Veteran was examined by VA in May 2007, to determine whether he had a respiratory disorder which was related to service.  The examiner indicated that the claims file was reviewed and included a detailed description of the Veteran's complaints, medical history and the findings on examination.  The Veteran reported that he thought his current problems were related to chemical exposure from cleaning materials in service and said that he had problems with shortness of breath when engaging in certain activities.  He said that he could sometimes shovel snow without symptoms, but not always, and that he could walk a flight of stairs, but doesn't mow the lawn because it will trigger his symptoms.  A chest x-ray study was normal and showed the lungs were clear with no evidence of acute disease.  A pulmonary function test (PFT) revealed findings consistent with moderately severe obstructive airway disease.  Considering the facts set out, the examiner determined they did not support the conclusion that it the Veteran had a respiratory disorder that was at least as likely as not associated with his military service.  

Another medical report was received from a private physician, J.A.K., dated in December 2007.  The physician noted that the Veteran reported that he was first diagnosed with asthma in the 1960's, and that it started when he was exposed to cleaning chemicals in the Navy.  Following his exposure, the Veteran developed shortness of breath and chest pains.  He had two similar episodes later the same year, and again in 1964, and said that he was subsequently diagnosed with asthma.  The Veteran reported that he was treated by an asthma specialist who believed that his asthma was likely triggered by the chemical exposure, but that he was unable to obtain any those treatment records.  The physician indicated that the Veteran had a clinical history of asthma for more than 40 years, and that it seemed probable that the initial diagnosis came following chemical exposure in the Navy.  The physician opined that the Veteran's chemical exposure in service was likely the "trigger/initial lung injury."  A letter from Dr. J.A.K., received in March 2012, provided essentially the same medical history and diagnosis, and an opinion that the Veteran's asthma was caused by the chemical exposure in service.  

The evidentiary record also includes statements from the Veteran's two children to the effect that he had breathing problems off and on for as long as they could remember.  However, as their recollection would date from years post service, the statements are accorded no probative value.  

Also of record is a letter from a chiropractic center, dated in January 2009, which indicated that the Veteran was being treated for "metabolic toxicity" and that a skin sensitivity test indicated that he had exposure to chemical substances and continues to experience health problems from that exposure.  However, the letter did not offer any specific findings or identify the particular "health problems" nor did it offer any specific diagnosis or opinion relating the reported health problems to service.  Thus, the letter and attached computer print-out is of no probative value.  

In deciding a claim for service connection on the merits, the Board must assess the credibility and weight of all evidence, including the Veteran's statements and the medical evidence to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  See Cartwright v. Derwinski, 2 Vet. App. 24, 26 (1991); Hatlestad v. Derwinski, 1 Vet. App. 164, 169-70 (1991); Gilbert v. Derwinski, 1 Vet. App. 49, 59 (1990).  

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows or fails to show, on the Veteran's claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

Concerning the Veteran's contentions, while his is competent to provide evidence regarding his observations and experiences, any such assertions must be weighed against other evidence of record, including any inconsistent or contradictory statements.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom Maxon v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) [it was proper to consider the Veteran's entire medical history, including a lengthy period of absence of complaints]; see also Forshey v. Principi, 284 F. 3d 1335 (Fed. Cir. 2002) ["negative evidence" could be considered in weighing the evidence].  

In this case, while the Veteran contends that he developed chronic respiratory problems as a result of exposure to harsh cleaning chemicals in service, the Board does not find his contentions probative.  He is not competent to identify the medical cause of his complaints.  Furthermore, the Board finds that there are several significant inconsistencies and contradictions between the STRs, the Veteran's description of his respiratory problems at the hearing in September 2008, and what he reported to his private physician in December 2007, which raise serious questions as to the accuracy and reliability of his recollections.  

Specifically, the Veteran testified that he had a severe burning sensation in his lungs and chest pain that radiated into his neck while using a cleaning solution in service, and that he had to be carried to sick bay by two sailors where he was given a shot and kept there for a couple of hours, then allowed to return to work.  The Board notes, however, that while the STRs showed that the Veteran was evaluated for neck and chest pain in October 1960, the records do not show any complaints of a burning sensation in his lungs or any other respiratory problems, nor do they even remotely suggest a severity of symptoms that required any specific medical attention, such as a shot or the need to be kept in sick bay for observation.  Rather, the STRs showed that the Veteran's symptoms at that time were musculoskeletal in nature, costochondritis.  The pain in his chest was associated with deep breathing, but not due to any specific respiratory problem.  The Veteran's lungs were clear, a chest x-ray study was normal, and there was no evidence of a cough or any signs or symptoms of any respiratory problems.  When seen on follow-up a week later, his pain was much improved and the Veteran was told to continue with the hot packs until his symptoms resolved.  Furthermore, the STRs showed no further complaints or treatment for these symptoms (chest pain radiating into his neck) in service.  

The STRs showed that the Veteran was seen for labored breathing and pain in his upper chest on two consecutive days in November 1961.  The chest pain was primarily in the right lung, with tightness in his chest.  The chest pain was increased with coughing and he had a slightly productive yellow phlegm.  However, x-ray studies were negative and no specific findings or diagnosis was noted.  While his symptoms included some labored breathing, there was no reported neck pain or any burning sensation in his chest, nor was there any indication that he had been working with or exposed to any type of chemicals or cleaning solution.  

Interestingly, the Veteran testified that he does not remember much about the second incident other than he went on sick call, and that he had no further symptoms or problems until sometime in the mid-1960's when he suffered an acute attack similar to the first attack (i.e., chest and neck pain) in service.  He said that the attack resolved spontaneously after lying down for a short while, and that he had no further problems again until sometime in the 1970's, at which time he began to have breathing problems and started using over-the-counter medication (Primatene Mist).  When that medication stopped working, he said that he then sought medical attention from a private doctor who diagnosed him with asthma.  

Based on the Veteran's testimony, the chronology of his alleged respiratory problems can be summarized as follows: chest and neck pain with shortness of breath in 1960, treatment for respiratory problems a year later - of which he cannot recall any specifics, an acute attack of chest and neck pain with shortness of breath a couple of years after service, then nothing until sometime in the 1970's, at which point he self-medicates with an inhaler, and then at some later date, is diagnosed with asthma.  

In contrast, however, the letter from his private physician in December 2007, stated that the Veteran reported that he was diagnosed with asthma in the 1960's, and that he related the onset of symptoms to a chemical exposure in 1961.  Following this exposure, the Veteran developed shortness of breath and chest pains and had two similar episodes later that year, with a recurrence in 1964, after which he was diagnosed with asthma.  The Veteran reported that he was treated by a respiratory specialist who told him that his asthma was likely triggered by the chemical exposure.  Based on this history, the physician indicated that it seemed probable that the Veteran's asthma was triggered by chemical exposure in service and opined that the exposure was the likely cause of his current asthma.  

It is evident that the favorable private opinion was based entirely on the Veteran's self-reported medical history of chronic respiratory problems beginning in service and a diagnosis of asthma by a respiratory specialist shortly after service.  However, as discussed above, the Veteran's self-reported history is not only inconsistent with his testimony and his September 2008 letter, but is not supported by the objective evidence in the STRs.  Accordingly, the Board finds that the Veteran is not a reliable historian and that any opinion based on this evidence is not probative.  

On the other hand, the Board finds the May 2007 VA opinion persuasive, as it was based on a thorough examination of the Veteran, and accurate review of the record, and included a detailed discussion of all relevant facts.  Its conclusion was consistent with the facts laid out.  

For the reasons discussed above, the Board finds that the private opinion is of less probative value than the May 2007 VA opinion, which was based on a longitudinal review of the entire evidentiary record and is consistent with this more accurate history.  

Concerning the Veteran's testimony that he was told by a medic in service that he would probably have some residual respiratory problems at some later date, the Board finds this assertion to be without merit.  As noted above, the Veteran was not shown to have any respiratory problems when he was initially seen for musculoskeletal chest and neck pain in service in 1960.  Thus, there would have been no rational reason for the medic to make such a statement.  As the Veteran testified that he could not recall anything about his second sick call visit in 1961, there is no basis to believe that the alleged precautionary prognosis would have been made at that time.  

As to his testimony that he believes that he may have two separate disabilities, one involving asthma and obstructive airway disease, and the other bronchiolitis obliterans due to his alleged chemical exposure in service, the Veteran has not provided any competent medical evidence to support that assertion.  Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

As the most probative medical evidence of record fails to suggest a connection between the Veteran's current respiratory problems, including asthma and obstructive airway disease and service, or any diagnosis of a respiratory disorder until some 30 years after his discharge from service, the Board finds no basis for a favorable disposition of the Veteran's claim.  Accordingly, the appeal is denied.  

The benefit of the doubt has been considered, but there is not an approximate balance of positive and negative evidence regarding the merits of the issue on appeal.  Therefore, that doctrine is not for application in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Service connection for a respiratory disorder is denied.  




____________________________________________
MICHAEL KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


